EXHIBIT 10.24

 

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

(Steven E. Dietrich)

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this December 31, 1999, by and between CROWN PACIFIC
MANAGEMENT LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Partnership”), and Steven E. Dietrich (“Executive”).

 

Recitals:

 

A.            The Partnership serves as the managing general partner or sole
general partner of Crown Pacific Partners, L.P., a Delaware limited partnership
(“Crown Partners”), Crown Pacific Limited Partnership, a Delaware limited
partnership (“CPLP”), and certain other affiliated limited partnerships
(together with any subsidiary entities, the “Crown Pacific Group”).

 

B.            The Partnership desires to continue to employ Executive as its
Vice President of Finance, and Executive desires to continue such employment, on
the terms and conditions set forth in this Agreement.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, the parties agree as follows:

 

1.             Employment.  The Partnership hereby employs Executive, and
Executive hereby accepts employment from the Partnership, on the terms and
conditions set forth in this Agreement.

 

2.             Term.  Subject to the provisions of Sections 5 and 6, Executive’s
employment by the Partnership under this Agreement shall be for a term (the
“Term”) commencing on the date hereof and expiring on December 31, 2002;
provided, however, that on December 31, 2001 and on each succeeding December 31,
the Term shall automatically extend for one calendar year, unless either party
gives written notice to the contrary to the other party at least 90 days prior
to the date the Agreement would otherwise be so extended.

 

1

--------------------------------------------------------------------------------


 

3.             Executive’s Duties.

 

3.1           Duties.  Executive shall hold the position of the Partnership’s
Vice President of Finance.  Subject to the control of the Board of Control of
the Partnership (the “Board”) and the President and Chief Executive Officer of
the Company, and any limitations set forth in the agreements of limited
partnership of the Partnership (the “Partnership Agreement”), Crown Partners,
CPLP, and other partnerships within the Crown Pacific Group, Executive shall in
general have the duties and responsibilities customarily associated with his
positions set forth above.

 

3.2           Performance of Duties.  Executive shall perform his duties and
responsibilities during the Partnership’s normal business hours and at all other
times reasonably necessary to comply with the terms and conditions of this
Agreement.  Executive shall devote his full time and attention to the
performance of his duties and responsibilities for and on behalf of the
Partnership on the terms set forth in this Section 3.2.  In addition, Executive
may from time to time serve on the board of directors of, but not participate in
the management of, other entities; provided that the Board in good faith
determines that such activities do not unreasonably interfere with the business
of the Partnership and the Crown Pacific Group and the performance of
Executive’s duties hereunder.

 

4.             Compensation and Other Benefits.  Executive shall be entitled to
receive from the Partnership the following compensation and benefits for the
services to be rendered by Executive hereunder:

 

4.1           Salary and Bonuses.  During the Term, the Partnership shall pay to
Executive a base annual salary established from time to time by the Board,
payable in equal monthly installments in accordance with the Partnership’s
customary practices (“Base Salary”).  The amount of Executive’s Base Salary may
be increased from time to time with the approval of the Board, but as increased
may not be thereafter decreased.  The Partnership shall have the right to deduct
and withhold from such compensation all social security and other federal,
state, and local taxes and charges that are currently or that hereafter may be
required by law to be so deducted and withheld.  The Partnership shall also pay
to Executive any bonuses that are declared by the Compensation Committee of the
Board from time to time for his benefit.

 

4.2           Unit Option Plan.  Executive shall be entitled to participate in
the Unit Option Plan adopted by the Partnership on the terms and conditions set
forth therein.

 

4.3           Participation in Benefit Plans.  During the Term, Executive shall
be eligible to participate in all employee benefit plans and arrangements now in
effect or which may hereafter be established that are generally applicable to
other senior executives of the Partnership, including, without limitation, all
life, medical, disability, retirement, and other employee benefit plans of the
Partnership, as long as any such plan or arrangement remains generally
applicable to other senior executives of the Partnership.  Executive shall also
be entitled to the same vacation benefits as are generally available to senior
executives of the Partnership.

 

2

--------------------------------------------------------------------------------


 

4.4           Reimbursement of Expenses.  The Partnership shall reimburse
Executive for reasonable expenses incurred by him on behalf of the Partnership
in the performance of his duties hereunder in accordance with the policy of the
Partnership for reimbursement of expenses as adopted by the Board from time to
time.  Executive shall furnish the Partnership with the supporting documentation
required by the Internal Revenue Code and the applicable Treasury Regulations or
otherwise required under the Partnership’s policy in connection with the
reimbursement of such expenses.

 

5.             Termination.

 

5.1           Termination by the Partnership Without Cause.  The Partnership may
terminate this Agreement at any time in the event the Board determines, in its
sole discretion, that the continued employment of Executive is not in the
continued interests of the Partnership.  In the event the Partnership terminates
Executive’s employment pursuant to this Section 5.1, then, subject to Section 6,
Executive shall be entitled to his Base Salary and other benefits and bonuses
through the date of his termination of employment (the “Termination Date”), and
shall also receive severance pay in an amount equal to Executive’s current Base
Salary for one year.  Such severance amount shall be payable in a lump sum
within 10 days following the Termination Date.  In addition, (i) for the
12-month period following such Termination Date, the Company shall continue, at
its sole cost, medical benefits to Executive and Executive’s family at least
equal to those which would have been provided to them if Executive’s employment
had not terminated and (ii) notwithstanding, and in addition to, anything in the
Crown Pacific Management Limited Partnership 1997 Distribution Equivalent Rights
Plan, the Crown Pacific Management Limited Partnership 1994 Unit Option Plan,
any successor plan or other Company equity-based award plan (collectively, the
“Equity Plans”), or any award agreement thereunder to the contrary, on the
Termination Date Executive shall be automatically fully (100%) vested in all
options, Distribution Equivalent Rights, including all Distribution Amounts then
credited to him with respect to Distribution Equivalent Rights, and other equity
awards granted to him thereunder, and shall become immediately payable or
exercisable, as the case may be.  The above vesting shall be in addition to, and
not in limitation of, all other rights Executive may have under the Equity Plans
and award agreements thereunder.

 

5.2           Termination by the Partnership for Cause.  The Partnership may
terminate this Agreement at any time, in the discretion of the Board, in the
event of (i) any conviction of Executive for a felony involving moral turpitude,
(ii) any material breach by Executive of a material agreement between Executive
and the Partnership or the Crown Pacific Group, including this Agreement, (iii)
any material breach caused by Executive of the Partnership Agreement, the
limited partnership agreement of any member of the Crown Pacific Group, or any
corporation within the Crown Pacific Group, (iv) any conduct by Executive
materially injurious to the Partnership or the Crown Pacific Group or their
respective businesses, (v) any failure by Executive to comply with policies,
procedures, or directives of the Board, provided that, except where such failure
constitutes conduct materially injurious to the Partnership or the Crown Pacific
Group or their respective businesses, Executive shall first be given written
notice from the Board of such failure and such failure shall not have been cured
within 10 days after such notice or, if such failure is not capable of being
cured

 

3

--------------------------------------------------------------------------------


 

within 10 days, Executive shall not have commenced and be diligently pursuing in
good faith efforts to cure such default, or (vi) any fraud, dishonesty,
misappropriation of funds, embezzlement, or other similar acts of misconduct by
Executive with respect to the Partnership or other Crown Pacific Group.  In the
event the Partnership terminates Executive’s employment pursuant to this
Section 5.2, then Executive shall be entitled to his Base Salary and other
benefits and bonuses through the Termination Date.

 

5.3           Termination Upon Death or Disability of Executive.  This Agreement
shall terminate upon the death of Executive, or upon a reasonable, good faith
determination by the Board that Executive has become Disabled (as defined
below).  In the event of a termination of this Agreement pursuant to this
Section 5.3, Executive (or Executive’s estate, if applicable) shall be entitled
to his Base Salary and other benefits and bonuses through the Termination Date. 
For purposes of this Agreement, “Disabled” (or “Disability”) shall have the
meaning given to such term in the Partnership’s long-term disability plan or, if
no such plan exists, shall mean a physical or mental disability that is
reasonably expected to render Executive incapable of performing his duties under
this Agreement for a period of six months within any twelve-month period.

 

5.4           Termination by Executive for Good Reason.  If Executive terminates
his employment for a Good Reason (as defined below), Executive shall be entitled
to the benefits provided by Section 5.1.  The term “Good Reason” means any of
the following: (i) a reduction in Executive’s compensation or employment
benefits, (ii) an adverse change in Executive’s title, (iii) a material adverse
change in Executive’s responsibilities, duties, or authority, (iv) a requirement
that Executive move his residence or report to work more than 75 miles from the
principal executive offices of the Crown Pacific Group as of the date of this
Agreement, or (v) a determination by a physician selected by the Board that
Executive’s poor health prevents or materially limits or restricts his ability
to perform his responsibilities under this Agreement (even if Executive is not
Disabled (as defined in Section 5.3)).

 

6.             Termination on a Change in Control.

 

6.1           Change in Control.  The term “Change in Control” means:

 

(a)           the consummation of a transaction the effect of which is that a
majority of the general partner interests in the Partnership are no longer held
by one or more Affiliated Parties (as that term is defined in Section 2.2.3 of
that certain Purchase Rights Agreement dated as of December 22, 1994 by and
among the Partnership and certain other parties, as amended (the “Purchase
Rights Agreement”)), unless such interests are acquired by Peter W. Stott, Roger
L. Krage, HS Corp. of Oregon, or a designee of HS Corp. of Oregon (each a
“Permitted Party”) pursuant to Section 3.3.1 or 6 of the Purchase Rights
Agreement; provided, however, the conversion of the Company to a real estate
investment trust (a “REIT”) or to a limited liability company, corporation or
other entity, shall not be a Change of Control provided that the controlling
interests in the REIT or such other entity immediately after such conversion are
owned, directly or indirectly, by one or more of the Affiliated Parties, unless
such interests are acquired by a Permitted Party; or

 

4

--------------------------------------------------------------------------------


 

(b)  the consummation of the sale or disposition of all or substantially all of
the Partnership’s or the Operating Partnership’s assets or the dissolution or
liquidation of the Partnership or the Operating Partnership (a “Liquidation
Event”); provided, however, that the benefits granted in Section 6.2 of the
Agreement shall not become payable until the disposition, liquidation or
dissolution is complete, or until the Executive’s Employment with the Manager
and its Related companies is otherwise terminated by the Board (other than for
cause) during such a Liquidation Event.

 

6.2           Change in Control Termination Benefits.  In the event Executive’s
employment is terminated during the three-year period beginning on the effective
date of a Change in Control (the “Protected Period”) (i) by Executive for any
reason other than death or Disability, or (ii) by the Company without Cause and
other than due to Disability, then in lieu of the benefits provided under
Section 5:

 

(i)            the Company shall pay to Executive in a lump sum in cash within
10 days after the Termination Date the aggregate of the following amounts:

 

A.            Executive’s Base Salary through the Termination Date;

 

B.            the greater of:  1) the Executive’s base salary for one full year
or 2) the product of (x) 3.00 and (y) the sum of (i) Executive’s Base Salary and
(ii) the annual bonus paid to Executive for the last full fiscal year (if any)
ending during the Protected Period or, if higher, the annual bonus paid to
Executive for the last full fiscal year ending prior to the effective date of
the Change of Control and (z) the numerator of which is the lesser of (i) six or
(ii) Executive’s years of employment with the Company and its affiliates
(including any predecessors and successors) as of the Termination Date, and the
denominator of which is six; and

 

C.            in the case of compensation previously deferred by the Executive,
all amounts previously deferred (together with any accrued interest or other
earnings thereon) and not yet paid by the Company, and any accrued vacation pay
not yet paid by the Company; and

 

(ii)           for the three year period following the Termination Date, or such
longer period as any plan, program, practice or policy may provide, the Company
shall continue, at its sole cost, medical benefits to Executive and Executive’s
family at least equal to those which would have been provided to them if
Executive’s employment had not terminated; and

 

(iii)          notwithstanding anything in the Equity Plans or any award
agreement thereunder to the contrary, on the Termination Date Executive shall be
automatically fully (100%) vested in all options, Distribution Equivalent
Rights, including all Distribution Amounts then credited to him with respect to
Distribution Equivalent Rights, and other equity awards granted

 

5

--------------------------------------------------------------------------------


 

to him thereunder, and shall become immediately payable or exercisable, as the
case may be.  The above vesting shall be in addition to, and not in limitation
of, all other rights Executive may have under the Equity Plans and award
agreements thereunder.

 

Notwithstanding the foregoing or anything in Section 5 to the contrary, if
Executive’s employment is terminated by the Company other than for Cause or
Disability during the six month period prior to a date on which a Change in
Control occurs, the Change in Control shall be deemed to have occurred on the
date immediately prior to Executive’s Termination Date and Executive’s rights
shall be as determined under this Section 6.2 on such basis.

 

6.3           Certain Additional Payments by the Company.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company or any other person to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”) , then
Executive shall be entitled to receive promptly from the Company an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

7.             Confidentiality.

 

7.1           Confidentiality.  Executive acknowledges that in the course of his
employment by the Partnership, he will be furnished and have access to certain
information concerning the business, financial condition, operations, assets,
and liabilities of the Partnership and the Crown Pacific Group that is
confidential or proprietary in nature.  All such information (irrespective of
the form of communication) is hereinafter collectively referred to as the
“Information.”  Until the date of termination of Executive’s employment
hereunder, and for a period of 18 months thereafter, Executive agrees to keep
the Information confidential and agrees that he will use the Information solely
for the purpose of performing his duties hereunder.  This Agreement shall be
inoperative as to such portions of the Information which (a) are or become
generally available to the public other than as a result of a disclosure by
Executive in violation of this Agreement, (b) become available to Executive on a
non-confidential basis from a source other than the Partnership or the Crown
Pacific Group that is not bound by an obligation of confidentiality to such
entity or entities, or (c) are required to be disclosed by an order or decree of
a court or other tribunal of competent jurisdiction, provided the Partnership is
given prompt notice of, and the opportunity to contest disclosure under, such
order or decree.  Upon termination of this Agreement, Executive will return the
Information furnished by the Partnership or the Crown Pacific Group and any
documents that contain, reflect, or are based upon, in whole or in part, the
Information.

 

6

--------------------------------------------------------------------------------


 

7.2           Equitable Relief.  Executive acknowledges and agrees that it would
be difficult to measure damage to the Partnership or the Crown Pacific Group
from any breach by Executive of Section 7.1 and that monetary damages would be
an inadequate remedy for any such breach.  Accordingly, Executive agrees that if
Executive shall breach Section 7.1, the Partnership shall be entitled, in
addition to all other remedies it may have at law or in equity, to an injunction
or other appropriate orders or equitable relief to restrain any such breach,
without showing or proving any actual damage sustained by the Partnership or the
Crown Pacific Group.  Executive further agrees to waive any requirement for the
securing or posting of any bond in connection with such remedies.

 

7.3           Executive’s Acknowledgment.  Executive hereby expressly
acknowledges and agrees that (i) the restrictions and obligations set forth in
and imposed by this Section 7 will not prevent him from obtaining gainful
employment in his field of expertise or cause him undue hardship, and (ii) in
view and consideration of the substantial benefits he will receive from the
Partnership pursuant to this Agreement, the restrictions and obligations imposed
on him under this Section 7 are reasonable and necessary to protect the
legitimate business interests of the Partnership and its partners and the Crown
Pacific Group.

 

8.             Indemnification.  The Partnership shall indemnify Executive to
the extent provided in the limited partnership agreement of the Partnership, as
amended, supplemented, or restated from time to time.

 

9.             Representations and Warranties.

 

9.1           By Executive.  Executive represents and warrants to the
Partnership that (i) Executive is under no contractual or other restriction or
obligation which would prevent the performance of his duties hereunder, or
interfere with the rights of the Partnership hereunder and (ii) this Agreement
has been duly executed and delivered by Executive, is the legal, valid, and
binding obligation of Executive, and is enforceable against Executive in
accordance with its terms.

 

9.2           By the Partnership.  The Partnership represents and warrants to
Executive that (i) it has all requisite power and authority to execute, deliver,
and perform this Agreement, (ii) all necessary proceedings of the Partnership
have been duly taken to authorize the execution, delivery, and performance of
this Agreement, and (iii) this Agreement has been duly authorized, executed, and
delivered by the Partnership, is the legal, valid, and binding obligation of the
Partnership, and is enforceable against the Partnership in accordance with its
terms.

 

10.           Life Insurance.  If requested by the Partnership, Executive shall
submit to such physical examinations by a physician and otherwise take such
actions and execute and deliver such documents as may be reasonably necessary to
enable the Partnership to obtain life insurance on the life of Executive for the
benefit of the Partnership.

 

7

--------------------------------------------------------------------------------


 

11.           Notices.  Any notice given pursuant to this Agreement shall be in
writing and shall be deemed given on the earlier of the date (i) the notice is
personally delivered to the party to be notified, (ii) that is three days after
the notice is mailed, postage prepaid, certified with return receipt requested,
addressed as follows, or at such other address as a party may from time to time
designate by notice to the other party, (iii) the notice is delivered at the
party’s address via courier service or (iv) the notice is received by fax or
telecopier:

 

To the Partnership:

 

Crown Pacific Management Limited Partnership

 

 

121 S.W. Morrison

 

 

Suite 1500

 

 

Portland, Oregon 97204

 

 

Facsimile No: (503) 228-4875

 

 

 

With a copy to:

 

Fremont Group, Inc.

 

 

50 Fremont Street

 

 

Suite 3700

 

 

San Francisco, California 94105

 

 

Attention:

President

 

 

 

General Counsel

 

 

Facsimile No.:

 

 

(415) 768-3462 (President)

 

 

(415) 512-7121 (General Counsel)

 

 

 

To Executive:

 

Steven E. Dietrich

 

 

121 S.W. Morrison

 

 

Suite 1500

 

 

Portland, Oregon 97204

 

 

Facsimile No: (503) 228-4875

 

12.           General Provisions.

 

12.1         Remedies on Default.  In the event either party breaches this
Agreement, the other party shall be entitled to pursue all remedies available at
law or in equity.  Except as otherwise provided herein, in the event this
Agreement is breached by either party, the non-breaching party shall not
terminate this Agreement without notice and a reasonable opportunity to cure
such breach.

 

12.2         Assignment; Binding Effect.  Executive shall not assign his rights
or delegate the performance of his obligations hereunder.  Subject to this
limitation, the provisions of this Agreement shall be binding upon and inure to
the benefit of the parties and their respective heirs, personal representatives,
administrators, successors, and permitted assigns.

 

12.3         Waiver.  Failure of any party at any time to require performance of
any provision of this Agreement shall not limit such party’s right to enforce
such provision, nor shall any

 

8

--------------------------------------------------------------------------------


 

waiver of any breach of any provision of this Agreement constitute a waiver of
any succeeding breach of such provision or a waiver of such provision itself. 
No attempted to purported waiver of any provision of this Agreement shall be
effective unless set forth in writing and signed by the party to be bound.

 

12.4         Amendment.  This Agreement may not be modified or amended except by
the written agreement of the parties.

 

12.5         Severability.  The agreements and covenants contained in this
Agreement are severable, and in the event any of the agreements and covenants
contained in this Agreement should be held to be invalid by any court or
tribunal of competent jurisdiction, this Agreement shall be interpreted as if
such invalid agreements and covenants were not contained herein; provided,
however, that if in any legal proceeding a court shall hold unenforceable the
covenants contained in Section 8 by reason of their extent or duration or
otherwise, any such covenant shall be reduced in scope to the extent required by
law and enforced in its reduced form.

 

12.6         Integration.  This Agreement, together with the Unit Option Plan
and the Distribution Equivalent Rights Plan, contains the entire agreement and
understanding of the parties with respect to the employment of Executive by the
Partnership and supersedes all prior and contemporaneous agreements between them
with respect to such subject matter.

 

12.7         Attorneys’ Fees.  If any legal action or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute or breach in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in connection with that
action or proceeding, and in any petition for appeal or review therefrom, in
addition to any other relief to which it may be entitled.

 

12.8         Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.

 

12.9         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Oregon.

 

12.10       Survival.  In the event of termination of this Agreement by either
party, this Agreement shall become void and there shall be no liability of the
part of Executive or the Partnership except to the extent such termination
results from the breach by a party hereto of its obligations hereunder (in which
case Section 13.1 shall apply); provided that Sections 5.1, 5.4, 6, 7, 8, and 12
shall survive the termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as of the date first above written.

 

The Partnership:

CROWN PACIFIC MANAGEMENT LIMITED

 

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By:

Fremont Timber, Inc., General Partner

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

HS Corp. of Oregon, General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Executive:

 

 

 

 

Steven E. Dietrich

 

 

10

--------------------------------------------------------------------------------


 

First Supplement To

Amended and Restated

Employment Agreement

 

This First Supplement is made to that certain Amended and Restated Employment
Agreement dated December 31, 1999 (“Employment Agreement”) by and between Crown
Pacific Management Limited Partnership (the “Partnership”) and Steven E.
Dietrich (“Executive”).

 

SUPPLEMENTAL AGREEMENT:

 

1.                           Salary Increase. Effective July 1, 2002 Executive’s
salary will be increased to Two Hundred and Fifty Thousand Dollars annually
($250,000.00) to be paid at the rate of $10,416.67 twice a month on the first
and fifteenth day of the month.

 

2.                           Promotion. Effective August 1, 2002, Executive has
been promoted to Senior Vice President of Finance, Chief Financial Officer and
Treasurer of the Partnership.

 

3.                           Change of Control. The last phrase of Section 6.2
(i) B. of the Employment Agreement is hereby amended to read as follows:

 

“…(z) the numerator of which is the lesser of (i) three or (ii) Executive’s
years of employment with the Company and its affiliates (including any
predecessors and successors) as of the Termination Date, and the denominator of
which is three; and…”

 

4.                           Reaffirmation. Except as specifically supplemented
and changed herein the parties hereby reaffirm all of the rest of the terms of
the Employment Agreement hereto.

 

In witness whereof, the parties have executed this supplement effective July 1,
2002.

 

“Partnership”

 

CROWN PACIFIC MANAGEMENT LIMITED PARTNERSHIP

 

By: ROGER L. KRAGE

Roger L. Krage, Secretary

 

 

“Executive”

 

By: STEVEN E. DIETRICH

Steven E. Dietrich

 

11

--------------------------------------------------------------------------------